672 S.E.2d 682 (2009)
Bruce BARBEE
v.
John Linwood JOHNSON and wife Barbara H. Johnson.
No. 319P08.
Supreme Court of North Carolina.
February 5, 2009.
Bradley Schulz, L. Lamar Armstrong, Smithfield, for John and Barbara Johnson.
George Collins, Jacksonville, for Barbee.
Prior report: ___ N.C.App. ___, 665 S.E.2d 92.

ORDER
Upon consideration of the petition filed on the 30th day of June 2008 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of February 2009."